Citation Nr: 0708666	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a broken nose.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to his service-connected anxiety 
disorder with features of post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision issued 
by the RO.  

The issue of service connection for hypertension, to include 
as secondary to the service-connected anxiety disorder with 
features of PTSD is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The veteran currently is shown as likely as not to have the 
residuals of a broken nose claimed as a deviated nasal septum 
due to an injury suffered in Germany during combat service in 
World War II.   



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of a broken nose is 
due to an injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

Recently in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed the four elements that must be considered 
in determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

In this case, however, there is no evidence linking the 
veteran's claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a June 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet.App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.  

Here, the noted VCAA letter was issued prior to the appealed 
October 2003 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A careful review of the claims folder shows that the service 
medical records for the veteran are missing and presumed to 
have been destroyed by fire.  VA has a heightened duty to 
assist the veteran when records are missing and presumed to 
have been destroyed.  Cuevas. v. Principi, 3 Vet. App. 542 
(1992).  

The Board observes that VA has attempted to obtain records of 
treatment the veteran received at a base hospital while 
stationed in Germany during the war.  The Board notes that 
the response was that there were no sick or injured remarks 
regarding the veteran located.  

In his June 2002 claim and corresponding statement in support 
of claim, the veteran indicated that subsequent to service, 
he received treatment for his nose disability from a private 
doctor from 1960 to 1996, but he also stated that the doctor 
was now deceased and there was no transfer of any pertinent 
medical records.  No further efforts to obtain such records 
are therefore necessary.  See generally Counts v. Brown, 6 
Vet. App. 473, 477 (1994) (there is no duty to assist when 
the appellant acknowledges the unavailability of records), 
quoting Porter v.Brown, 5 Vet. App. 233, 237 (1993) (VA has 
no duty to seek to obtain that which does not exist).  

From May 1999 to June 2005, the veteran was seen at the VA 
for treatment of various medical conditions.  A June 2000 
record notes the veteran's past medical history which 
included reference to a broken nose.  In a May 2002 record, 
the veteran complains of sinus congestion.  

The recent VA psychiatric examination in July 2005 noted that 
the veteran had related having had a nose injury during 
service while serving in Germany.  A diagnosis of history of 
nose injury was reported on Axis III.  

Here, the evidence of record supporting the veteran's claim 
is his various lay statements.  As the veteran's DD Form 214 
indicates receipt of Combat Medical Badge, European-African-
Middle Eastern Campaign Medal, Army of Occupation Medal, Good 
Conduct Medal, and World War II Victory Medal, the Board 
notes that 38 U.S.C.A. § 1154(b) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d).  

Moreover, the medical evidence in this case shows as likely 
as not that the veteran currently has a disability due to a 
broken nose claimed as a deviated nasal septum as the result 
of an injury sustained during in Germany during his period of 
combat service in World War II.  

In viewing the overall record, the Board finds the evidence 
to be in relative equipoise as to question of service 
connection.  By extending the benefit of the doubt to the 
veteran in this case, service connection for the residuals of 
a broken nose is warranted.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for the residuals of a broken nose is 
granted.  



REMAND

As noted above, the Court, in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) addressed the four elements considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A and held that the third 
element, indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" an association between a current disability and 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

As described in detail, the Board notes that VA has met its 
heightened duty to assist the veteran when records are 
missing and presumed to have been destroyed.  Further the 
Board notes that post-service VA treatment records from May 
1999 to June 2005 are replete with reference to and treatment 
for hypertension.  

In a June 2002 statement, the veteran claimed the 
hypertension was related to the stresses of being a Combat 
Medic during World War II.  He repeated this assertion in a 
January 2003 lay statement, his December 2003 Notice of 
Disagreement (NOD), and March 2005 claim of service 
connection for PTSD.  

In a June 2005 statement, the veteran claimed that his 
hypertension "ha[d] always been a 'symptom' of his 
psychological stress from World War II combat."  

The Board notes that in an August 2005 decision, the RO 
granted service connection for an anxiety disorder with 
features of PTSD.  

As discussed hereinabove, the Board also notes that in the 
case of a veteran who engaged in combat with the enemy during 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. at 524 (1996); see also 
Collette v. Brown, 82 F.3d at 392-94 (Fed. Cir. 1996); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Therefore, the Board finds that the evidence of record does 
"indicate" that the veteran's diagnosed hypertension may be 
associated with service.  Thus, he should be afforded a VA 
examination to determine the nature, extent, and etiology of 
his diagnosed hypertension as is "necessary" under 
38 U.S.C.A. § 5103 A (d).   

Accordingly, the remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the hypertension 
since June 2005.  Based on the response, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from any identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the 
hypertension.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran's currently diagnosed 
hypertension at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) was caused or aggravated by 
his service-connected anxiety disorder 
with features of PTSD or alternatively 
had its clinical onset during his period 
of active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for hypertension 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


